The judgment of the court (Rost, J. absent,) was pronounced by
Kino, J.
The plaintiff claims in this action damages, on the ground that a slave sold to him by the defendant was an habitual runaway. There is no allegation or proof of a tendor of the slave previous to* the commencement of the suit, and on this ground a judgment, as in case of non-suit, was rendered in the lower court, from which the plaintiff has appealed'.
He contends that this, being a suit for damages, it is not subject to the rules which govern redhibitory actions. In the case of Richardson v. Johnson, 2 An. Rep. 389, we hold that compensation for injuries sustained by the- purchaser, in consequence of defects in the thing sold, can only be recovered in a redhibitory action, or an action quanti minoris, and that the forms of those actions must in such cases be complied with. Those forms have not been observed in the present instance. Judgment affirmed.